Citation Nr: 1343180	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  10-31 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for lumbar spine disabilty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1959 to July 1963.  The Veteran also had prior service in the Mississippi Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A hearing before a Veterans Law Judge was scheduled for April 22, 2012, but prior to commenecement of the hearing, the Veteran stated his desire to withdraw his appeal in its entirety.


FINDING OF FACT

On April 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wanted to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105(b)(2), (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In April 2012, the appellant submitted a statement indicating his desire to withdraw his appeal in its entirety.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


